Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
*544It is hereby stipulated as follows concerning the merchandise referred to below:
1) The merchandise herein consists of monosodium glutamate, known as Ajinomoto and imported in drums from Japan. On or about the date of exportation, such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of Japan, either for home consumption or for export to the United States, but at that time was freely offered for sale in the United States for domestic consumption as defined in section 402 (e), Tariff Act of 1930, at the following price: $122.60 per drum, including the cost of drums at $5 each.
2) Upon this stipulation the appeals may be deemed to be submitted for decision.
On the agreed facts I find the United States value, as that value is defined in section 402 (e) of the Tariff Act of 1930, as amended bisection 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was $122.60 per drum, including the cost of drums at $5 each.
Judgment will be entered accordingly.